250 P.3d 1012 (2011)
2011 UT App 78
Michael MARTIN, Petitioner and Appellant,
v.
STATE of Utah, Respondent and Appellee.
No. 20100959-CA.
Court of Appeals of Utah.
March 17, 2011.
*1013 Michael Martin, Salt Lake City, Petitioner pro se.
Simarjit S. Gill and Byron F. Burmester, Salt Lake City, for Appellee.
Before Judges McHUGH, THORNE, and CHRISTIANSEN.

DECISION
PER CURIAM:
¶ 1 Michael Martin appeals the district court's order entered on October 25, 2010. This matter is before the court on a sua sponte motion for summary disposition. We affirm.
¶ 2 "If an appellant fails to allege specific errors of the lower court, the appellate court will not seek out errors in the lower court's decision." Allen v. Friel, 2008 UT 56, ¶ 7, 194 P.3d 903. An appellant must allege that the district court committed an error that the appellate court should correct. See id. If an appellant does not challenge the district court's basis for its judgment, the district court's determination is placed beyond the reach of further appellate review, and an appellate court "may not consider the issue sua sponte." Id. Furthermore, where a party fails to provide any legal argument, analysis, or discussion of a specific issue on appeal, an appellate court may decline to address such issue. See State v. Green, 2005 UT 9, ¶ 11, 108 P.3d 710.
¶ 3 On October 25, 2010, the district court dismissed Martin's second petition for post-conviction relief after determining that the petition was frivolous on its face. See Utah R. Civ. P. 65C(h). Martin filed a timely notice of appeal. However, Martin's docketing statement failed to identify a single issue for appeal. Because Martin did not allege a specific error by the district court, this matter was selected for summary disposition. Martin was required to respond to the sua sponte motion for summary disposition and raise a substantial issue for appeal. See Utah R.App. P. 10(a)(2)(A). Martin failed to respond to the motion for summary disposition or to identify an issue for appellate review.
¶ 4 By failing to present an issue for appeal, Martin placed the district court's order dismissing his petition for post-conviction relief beyond the reach of further appellate review. See Allen, 2008 UT 56, ¶ 7, 194 P.3d 903. Furthermore, by failing to respond to this court's sua sponte motion for summary disposition, Martin failed to provide the requisite legal argument, analysis, or presentation *1014 of an issue, which if well taken, would entitle him to appellate relief. See Green, 2005 UT 9, ¶ 11, 108 P.3d 710. Thus, we are compelled to affirm the district court's decision.
Affirmed.[1]
NOTES
[1]  Martin filed a motion to transfer this appeal to the Utah Supreme Court. The motion to transfer is denied.